Title: To James Madison from the Republican Meeting of Windsor, North Carolina, 26 November 1811 (Abstract)
From: Republican Meeting of Windsor, North Carolina
To: 


26 November 1811. “The Republicans of Windsor and its Vicinity called togather by a Just sense of the awful crisis which overclouds our political horizon feel it their duty to declair that though they have long witnessed with painful regret, the unfreindly spirit in which the British orders in Council were dictated, they never ceased fondly to hope, ‘That the scrupulous reguard to Justice, the protracted moderation and the multiplied efforts of the United States to substitute for the accumulating dangers to the peace of the two countries the mutual advantages of re-established friendship and confidence’ would independant of the manifestly unjust and hostile policy which gave them birth, ultimately cause their removal. Disappointed in this their Just expectation and deeply lamenting the dire necessity which is about to clad our country in arms not only to obtain indemnity for past wrongs so long and so patiently bourn but to oppose the execution of Measures, no less derogatory to the honor of Great Britain, than injurious to our interest and destructive to our rights as an independant nation, rights which we never can, never ought and never will relinquish.
“Be it therefore Resolved as the sense of this meeting that the indispensible condition assigned by the British Envoy, as necessary to the repeal of the orders in council, is highly insulting and affords additional evidence of the unfriendly disposition of that power to the United States in as much as it requires commercial regulations in different countries of Europe beyond the controul of our Government and that they cannot but view the rigorous execution of those orders, (after the pretext upon which they were framed had been removed relative to America) as not only affording evidence of British injustice and determined hostility to the United States but as actual war both in purpose and effect on our lawful commerce. With this solemn impression they look forward with anxious solicitude to the future decisions of the General Government, and though they deeply deplore the anticipated evil expected to flow from a state of war would prefer it with all its horrors to submission without a struggle to measures calculated to endanger our dearest interest and strike directly at our rights as a free and independent nation.
“Be it further Resolved that while they are alive to all the insults and indignities offered us by Great Britain they are not forgetful that the cource pursued by France since the repeal of her decrees, has not been in unison with her warm professions of Friendship and goodwill, and that the unwarrantable retention of our property siezed and condemned under various pretext unfounded in Justice as well as the unexpected restrictions on American commerce call loudly for corresponding measures of retaliation.
“Be it further Resolved that while they warmly approbate the spirit and tone of the President’s late message to both houses of Congress they pledge their lives, their fortunes and sacred honor to support the Government in whatever course it may in its wisdom adopt as best calculated to secure us from future wrongs and indemnify us from past injuries so long and so unjustly sustained.
“Be it further Resolved that a Copy of the afforegoing resolutions be transmitted to the President of the United States and the proceedings of this meeting be published.”
